Citation Nr: 1602088	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a neck disorder.

4.   Entitlement to service connection for a back disorder, claimed as upper back pain.

5.  Entitlement to service connection for a liver disorder.

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for fibromyalgia.

(The issue of whether the prior February 2007 Board decision denying entitlement to service connection for fibromyalgia contained clear and unmistakable error (CUE) is addressed in separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to February 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated July 2010 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in February 2014 and were remanded for a hearing.  Such a hearing was provided before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2015, and a transcript of the hearing is associated with the claims file.  Therefore, the requested action was completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
During this hearing, the Veteran and her representative clearly indicated they wished to withdraw the appeal for entitlement to service connection for a sleep disturbance.  See hearing transcript page 2.  Accordingly, this issue is no longer before the Board.  38 C.F.R. § 20.204.  

Following the hearing, the record was held open for a period of ninety days and during this period additional evidence was obtained.  In a September 2015 written statement, the Veteran and her representative waived initial AOJ consideration of all the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

As discussed in the prior February 2014 Board remand, in a December 2013 written correspondence, the Veteran raised the issue of entitlement to an increased rating for her hypertension, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it was referred to the AOJ for any appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hip disorder and neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with a chronic disorder in either shoulder at any point during the period on appeal.

2.  The Veteran was not diagnosed with a separate upper back pain disorder at any point during the period on appeal.

3.  The Veteran was not diagnosed with a chronic liver disorder, including fatty liver, at any point during the period on appeal.

4.  The February 2007 Board decision denying entitlement to service connection is final.

5.  New evidence has been submitted since the February 2007 Board decision which may relate the Veteran's diagnosed fibromyalgia to her active duty service.

6.  The evidence does not establish the Veteran's currently diagnosed fibromyalgia began during, or was otherwise caused by, her active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for an upper back pain disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The February 2007 Board decision, which denied entitlement to service connection for fibromyalgia, is final; new and material evidence has been submitted and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).	



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Each of the Veteran's appeals will be addressed in turn below.

Bilateral Shoulders

The Veteran is seeking service connection for a bilateral shoulder disability.  Service treatment records reflect the Veteran sought treatment for pain in her left shoulder during her active duty service.  For example, in November 2001 she sought treatment for left shoulder pain, but later that month reported improvement following treatment.  No disorder causing her temporary left shoulder pain was diagnosed.  

Additionally, on her July 2001 separation examination the Veteran's shoulders were noted to be in normal condition.  Furthermore, in her accompanying Report of Medical History, although the Veteran indicated she experienced other symptoms, such as knee and foot problems, she specifically denied experiencing painful shoulders.  Therefore, her service treatment records do not reflect she developed any chronic shoulder disorder during active duty service, and instead suggest her temporary left shoulder pain resolved prior to discharge.

The Veteran filed her initial claim for VA disability benefits prior to her separation from active duty service.  In this June 2001 claim, she sought service connection for several disorders, including ankle and knee disorders, but did not include any complaint of a shoulder disorder.  The Veteran's filing of an initial benefit claim prior to separation demonstrates she was familiar with the VA disability benefit program and application process.  Furthermore, it is reasonable to assume she would have included any shoulder symptoms she was experiencing at the time on her initial claim.  Therefore, the Veteran's failure to include complaint or symptoms of a shoulder disorder in her initial application provides evidence against her claim.

Post-service medical records reflect the Veteran sought treatment for pain in her shoulders on several occasions.  See, e.g. Army records from October 2002 and private records from October 2009.  In these records the Veteran described a constant, stiff, and aching pain.  However, despite her reports of pain, the medical records do not reflect she was diagnosed with a shoulder disorder.  Instead, in private treatment records from December 2005 and October 2006, she was noted to have normal range of motion in both shoulders.  Furthermore, pain alone, without a diagnosed underlying disorder, does not constitute a disability upon which service connection can be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, post-service medical records do not reflect the Veteran was diagnosed with a shoulder disorder at any point during the period on appeal.
In June 2015 the Veteran's private physician, Dr. M.C., wrote a letter summarizing the Veteran's relevant medical history regarding her shoulder complaints.  This physician then concluded, "It is my opinion that it is at least as likely as not that her (bilateral) shoulder . . . condition was incurred or caused during active duty military service."  However, in this letter Dr. M.C. does not identify any current shoulder disability or diagnosis.  Therefore, despite the suggestion of a nexus, this letter does not establish the presence of a current disability.

Finally, in her June 2015 hearing, the Veteran herself confirmed that she has not been diagnosed with a disorder in either shoulder.  See hearing transcript page 13.

Based on the foregoing, and after careful review of the complete claims file, the evidence does not establish the Veteran experienced any diagnosed shoulder disorder during the period on appeal.  Medical records do reflect she sought treatment for pain in her shoulders.  Pain alone, without a diagnosed underlying disorder, does not constitute a disability upon which service connection can be established.  The Board has considered the letter from the private physician which relates the Veteran's shoulder complaints to her active duty service, but even this letter does not identify a diagnosed disorder which is the source of her pain.  Therefore, the evidence simply does not establish the Veteran experienced a diagnosed shoulder disorder any point during the period on appeal.  Because there is no current disability, entitlement to service connection is denied.

Liver

The Veteran is also seeking service connection for a liver disorder.  As will be discussed below, the evidence also does not establish the Veteran was diagnosed with any liver disorder at any point during the period on appeal.

The Veteran's service treatment records were carefully reviewed and considered, but do not reflect she made any complaint of, or sought any treatment for, a liver disorder during her active duty service.  Instead, she was found to be in normal condition on her July 2001 separation examination.  Therefore, the evidence does not establish she developed any liver disorder during her active duty service.
In several written statements, the Veteran has asserted that she was hospitalized in May 2003 for a viral infection, and was informed during this period that her liver function was abnormal.  The medical records from this period reflect she experienced increased results on liver function testing.  The physician opined these results were "uncertain etiology" but "could be viral as well."  The claims file does not include any evidence reflecting the Veteran received further treatment for elevated liver function testing, suggesting her symptoms resolved.  

In July 2010, VA records reflect the Veteran again had abnormal results on liver function testing, and further evaluation was suggested.  A sonogram from August 2010 was not conclusive, but the reviewing radiologist opined fatty liver was suspected, and recommended recheck of liver function.  Following this period, medical records from the VA continued to note abnormal liver test results in the Veteran's chart.  However, these medical records do not reflect a diagnosis of any liver disorder was made.  

The Board has considered the medical records which reflect the Veteran has a history of abnormal liver testing results.  However, abnormal results on lab tests are not a diagnosis upon which service connection can be established.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; they are, therefore, not appropriate entities for the rating schedule.).  Therefore, the medical records which note a history of increased liver function testing do not constitute a diagnosis of a current liver disorder upon which service connection may be established.

In her June 2015 letter, Dr. M.C. also opined the Veteran's current liver condition was due to medications prescribed for her other service-connected disabilities.  However, again, Dr. M.C. did not provide any current diagnosis of the Veteran's liver disorder.  She indicated the Veteran's liver condition was "also known as" fatty liver.  However, the relevant medical records never diagnosed the Veteran with fatty liver disease, but instead only noted that such a disorder was suspected.  If Dr. M.C. intended to make an initial diagnosis of fatty liver disease, she did not so clarify, or provide any explanation of such, in her June 2015 letter.
Based on all the foregoing, the Board finds that the evidence does not establish the Veteran was diagnosed with any chronic liver disorder at any point during the period on appeal.  On two occasions, the Veteran received abnormal test results regarding her liver functioning.  However, no disorder, including fatty liver, has been diagnosed as a result of these test results, but at most has merely been suspected.  As such, the evidence currently before the Board simply does not establish the Veteran was diagnosed with a liver disorder, including fatty liver, at any point during the period on appeal.  If she is later diagnosed with such a disorder, she is invited to refile her claim.  Until then, the Veteran's appeal is denied.

Upper Back Pain

The Veteran is also seeking service connection for "upper back pain."  Throughout the period on appeal, the Veteran has described this "upper back pain" as pain that spreads from her neck to her shoulder blades.  However, the Veteran is also pursuing separate claims for service connection for bilateral shoulder and neck disorders.  Furthermore, she is also separately service-connected for a back disability described as lower paraspinal strain, which includes her previous complaints of lumber spine disease, scoliosis of the dorsal spine, and lower back pain.  Therefore, the Veteran has not identified any additional, separate "upper back pain" upon which service connection can be established.

Medical records also do not reflect the Veteran has any separate "upper back pain" disorder.  Service treatment records reflect she sought treatment for a back disorder on several occasions during service, but these records served as the basis for the grant of service connection for a back disability.  Service treatment records do not reflect the Veteran developed any separate upper back pain disorder.

Post-service medical records also do not reflect the Veteran was diagnosed with a separate upper back disorder at any point during the period on appeal.  During her May 2013 VA examination regarding the spine, only one diagnosis was identified, degenerative disc disease of the back, upon which service connection has already been established.  Therefore, no additional, separate disorder was diagnosed.
In her June 2015 letter, Dr. M.C. also seems to conflate the Veteran's complaints of upper back pain with other disorders.  For example, on separate pages she opined both the Veteran's neck condition and her bilateral shoulder condition were "also known as upper back pain," and did not provide any separate opinion regarding any upper back disorder.  Therefore, the medical evidence further suggests any upper back pain symptoms are already contemplated in her separate claims.

Based on all the foregoing, the evidence, including the Veteran's own statements, does not identify any separate upper back pain disorder upon which service connection could be established.  Instead, these same symptoms have already been addressed in separate claims for service connection for neck and bilateral shoulder disorders, as well as her service-connected back disability.  The Veteran has not identify any separate symptoms as a upper back disorder, and the medical evidence does not establish any separate diagnosis at any point during the period on appeal.  Therefore, because no separate disability has been established, entitlement to service connection for an upper back pain disorder is denied.

New and Material Evidence for Fibromyalgia

The Veteran is also seeking service connection for fibromyalgia.  This issue was previously denied by the Board in a February 2007 decision for failure to establish a nexus to active duty service.  The Veteran did not appeal this denial, and it is therefore final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, even though the AOJ already considered this issue on the merits in a March 2011 statement of the case, the initial question before the Board is whether new and material evidence has been presented to reopen this claim.

Since the February 2007 Board decision, considerable new evidence has been submitted, including VA and private treatment records, and several written statements from the Veteran.  Most notably, this new evidence includes a June 2015 letter from a private physician, Dr. M.C., who opined the Veteran's current fibromyalgia began during her active duty service.  This evidence is particularly relevant as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, because this new evidence could reasonably substantiate the reason the Veteran's claim was previously denied, for the limited purpose of reopening, then this evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the Veteran's claim for entitlement to service connection for fibromyalgia is reopened.  To this limited extent, her appeal is granted.

The Board will now turn to the underlying issue of entitlement to service connection.  The Board has considered that VA regulations provide that Persian Gulf veterans suffering from certain chronic multisymptom illnesses, including fibromyalgia, may establish service connection under 38 C.F.R. § 3.317.  However, in this case the evidence does not establish, and the Veteran has not asserted, that she served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  Therefore, she is not a Persian Gulf veteran, and the regulations of 38 C.F.R. § 3.317 do not apply.

Additionally, fibromyalgia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).
The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect she sought any treatment for, or was diagnosed with, fibromyalgia.  These records do reveal she sought treatment for various complaints of joint pain and sleeping problems during her service.  However, the Board notes these complaints were attributed to her additional service-connected disabilities, including depression, migraines, bilateral knee disabilities, bilateral feet disabilities, right ankle disability, and a back disability.  Therefore, these service treatment records do not reflect she experienced additional symptoms of unexplained pain, or any additional symptom of fibromyalgia, during her active duty service.

As discussed above, the Veteran filed her initial claim for VA disability benefits prior to her separation from active duty service.  In this June 2001 claim, she sought service connection for several disorders, including ankle and knee disorders, but did not include any complaint of fibromyalgia or other generalized pain.  The Veteran's filing of an initial benefit claim prior to separation demonstrates she was familiar with the VA disability benefit program and application process.  Furthermore, it is reasonable to assume she would have included any general pain symptoms she was experiencing at the time on her initial claim.  Therefore, the Veteran's failure to include complaint or symptom of fibromyalgia provides evidence against her claim.

In August 2002, after her separation from active duty service, the Veteran was evaluated by Dr. P.S.  This physician reviewed the Veteran's complaints, and opined most of her musculoskeletal complaints were attributed to service-connected flat feet.  However, he also noted, "The aches and pains and the sleep disturbance are certainly consistent with fibromyalgia with a background of depression."  Subsequent medical records continue to reflect the Veteran was diagnosed with fibromyalgia.  See e.g. June 2004 VA treatment record.  Therefore, the presence of a current fibromyalgia disability is established.

However, the medical record does not reflect the Veteran experienced her diagnosed fibromyalgia during active duty service.  Instead, this diagnosis was first noted in the August 2002 record from Dr. P.S.  In an October 2005 written statement, the Veteran herself asserted she was first diagnosed with fibromyalgia in August 2002.  Therefore, the evidence does not establish the Veteran experienced fibromyalgia until August 2002, six months after her separation from active duty service.

Furthermore, the medical evidence does not relate the Veteran's currently diagnosed fibromyalgia to her active duty service.  Dr. P.S.'s letter does not contain any opinion relating her fibromyalgia to her service six months earlier.  

In June 2006, the Veteran was provided with a VA examination.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined her.  The examiner noted there is no objective test for fibromyalgia, and opined the Veteran's symptoms were consistent with the combination of depression and osteoarthritis, but then conceded the Veteran was currently diagnosed with fibromyalgia based on the opinion of several physicians.  However, this examiner did not relate her currently diagnosed fibromyalgia to her active duty service.  The examiner instead explained her in-service complaints were primarily with the knee and ankle joints, and were "explainable on the basis of her osteoarthritis."  Therefore, he opined the Veteran's diagnosed fibromyalgia did not begin during her active duty service.  

In June 2015, Dr. M.C. opined the Veteran's fibromyalgia "was incurred or caused during active duty military service."  However, Dr. M.C. did not provide any rational for her opinion.  Instead, in her letter Dr. M.C. related the Veteran's history of initial diagnosis of fibromyalgia in August 2002, and treatment from 2004 through 2006, all after her separation from active duty service.  Therefore, she did not provide any explanation for her opinion that the Veteran's fibromyalgia began during her active duty service, and such an opinion is contrary to the factual basis.  Because her opinion was not support by any explanation which may be considered by the Board, this report is not probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the claims file simply does not contain any probative evidence which suggests the Veteran's currently diagnosed fibromyalgia began during, or was otherwise caused by, her active duty service.   The Veteran was not diagnosed with, or seek any treatment for, fibromyalgia during her active duty service.  Instead, by her own statements she was first diagnosed with this disorder in August 2002, approximately six months after her separation from active duty service.  The claims file does not contain any probative medical opinion relating her currently diagnosed fibromyalgia to her active duty service.  Although in her June 20015 letter Dr. M.C. opined the Veteran's fibromyalgia began during her active duty service, she did not provide any rationale for this opinion which is contrary to the factual basis.  Therefore, her report is simply not probative.  Accordingly, the evidence does not establish the Veteran's currently diagnosed fibromyalgia began during, or was otherwise caused by, her active duty service, and her appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and post-service VA and private treatment records have been obtained.

In June 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any nexus to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records have been obtained and associated with the claims file.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examinations regarding her claims for service connection for an upper back disorder and fibromyalgia, and the reports of these exams have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding her claims for service connection for a bilateral shoulder disorder and liver disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for both of these disorders the evidence fails to establish the presence of a current disability, as discussed in detail above.  Accordingly, a VA examination was not required regarding either of these appeals.
  
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.

ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for an upper back disorder is denied.

Entitlement to service connection for a liver disorder, including fatty liver, is denied.

New and material evidence having been presented, the claim for entitlement to service connection for fibromyalgia is reopened.

Entitlement to service connection for fibromyalgia is denied.





REMAND

Service Connection for Bilateral Hips

The Veteran is also seeking service connection for a bilateral hip disorder, and review of the record reflects she has not yet been provided with a VA examination regarding this issue.  Post-service medical records reflect the Veteran is currently diagnosed with osteoarthritis of both hips.  Throughout the period on appeal, the Veteran has consistently reported she experienced hip pain since her active duty service.  In a May 2013 written statement, she explained her in-service complaints of hip pain were improperly noted as complaints of lower back pain in her service treatment records.  Therefore, the evidence reflects the Veteran is currently diagnosed with a bilateral hip disorder, and suggests a nexus to her active duty service.  Accordingly, the elements of McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006) have been met, and remand for an examination is required.

Service Connection for a Neck Disorder

The Veteran is also seeking service connection for a neck disorder, and review of the record reflects the Veteran has not yet been provided with an examination regarding this appeal.  Medical records from the period on appeal suggest the Veteran has been diagnosed with slight scoliosis and degenerative changes of the upper spine.  Additionally, in a May 2013 written statement, the Veteran asserted that the pain and stiffness in her neck were associated with her service-connected migraine headaches.  Therefore, because the records suggest a current diagnosis and a nexus to service, McLendon has been met and remand for an examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination regarding the nature and severity of her current bilateral hip disorder, if any.  The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner is asked to address the following questions:

a)  Does the Veteran have a current disorder in either or both hips?  If so, specifically identify each disorder.

b)  For each disorder identified, is at as likely as not (50 percent or greater) that the Veteran's currently diagnosed hip disorder began during, or was otherwise caused by, her active duty service?

3.  Schedule the Veteran for a VA examination regarding the nature and severity of her current neck disorder, if any.  The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner is asked to address the following questions:

a)  Does the Veteran have a current neck disorder?  If so, specifically identify each disorder.

b)  For each disorder identified, is at as likely as not (50 percent or greater) that the Veteran's currently diagnosed neck disorder began during, or was otherwise caused by, her active duty service?

c)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed neck disorder was caused or aggravated (permanently increased in severity) by her service-connected migraine headache disability?

4.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and her attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


